Name: Decision of the EEA Joint Committee No 43/96 of 28 June 1996 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of work and working conditions;  employment;  health
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/33 DECISION OF THE EEA JOINT COMMITTEE No 43/96 of 28 June 1996 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 29/96 of 26 April 1996 (1); Whereas Council Directive 94/33/EC of 22 June 1994 on the protection of young people at work (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 28 (Council Directive 93/104/EC) in Annex XVIII to the Agreement: 29. 394 L 0033: Council Directive 94/33/EC of 22 June 1994 on the protection of young people at work (OJ No L 216, 20. 8. 1994, p. 12). Article 2 The texts of Directive 94/33/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1996, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 June 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 186, 25. 7. 1996, p. 82. (2) OJ No L 216, 20. 8. 1994, p. 12.